TUCKETT, Justice:
The plaintiff appeals from an order of the district court denying his petition for a *520writ of habeas corpus. Plaintiff was convicted of the crimes of murder in the. first degree, rape and robbery. He appealed his conviction to this court and the matter was reviewed here. This court affirmed the conviction and sentence of the district court as a result of that appeal.1 In December of 1974, plaintiff filed these proceedings in the district court. The same issues are raised by the plaintiff’s petition as were before the court on his appeal from his conviction and sentence.2 The record reveals no extraordinary circumstances or exigency which would entitle the plaintiff to have his case again reviewed.3
The order of the court below dismissing the plaintiff’s petition is affirmed.
HENRIOD, C. J., and ELLETT, CROCKETT and MAUGHAN, JJ., concur.

. State v. Oniskor, 29 Utah 2d 395, 510 P.2d 929.


. Scandrett v. Turner, 26 Utah 2d 371, 489 P.2d 1186.


.Sullivan v. Turner, 22 Utah 2d 85, 448 P.2d 907.